Exhibit 32.2 Certification Pursuant to 18 U.S.C. §1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Natural Gas Services Group, Inc.(the “Company”) on Form 10-K/A for the year ended December 31, 2006, as filed with the Securities and Exchange Commission (the “Report”), I, Earl R. Wait, the Vice President – Accounting (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Natural Gas Services Group, Inc. Date: June 8, 2007 By: /s/Earl R. Wait Earl R. Wait Vice President-Accounting (Principal Financial Officer)
